COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-409-CV

THE BURLINGTON NORTHERN                                             APPELLANT
SANTA FE RAILWAY COMPANY

                                             V.

JASON MANLEY                                                         APPELLEE

                                          ----------

           FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Agreed Motion To Dismiss Appeal And

Expedite The Issuance Of Mandate.” It is the court’s opinion that the motion

should be granted; therefore, we dismiss the appeal and order mandate issued

this day. See T EX. R. A PP. P. 18.1(c), 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See T EX. R. A PP. P. 43.4.

                                                       PER CURIAM

PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: July 31, 2008